United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.E., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1494
Issued: November 26, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated January 30, 2008 finding that he had not
established an injury on December 18, 2007 causally related to his federal employment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty on December 18, 2007.
FACTUAL HISTORY
On December 19, 2007 appellant, then a 29-year-old transportation screener, filed a
traumatic injury claim alleging that he developed back pain on December 18, 2007 when he bent
over to pick up a bag. In a letter dated December 19, 2007, the Office requested additional

evidence in support of appellant’s claim including a detailed medical report. Appellant
submitted two form reports. On December 18, 2007 Dr. Martin Glynn, a general practitioner,
noted appellant’s history of injury as “bending over to pick up an object.” He indicated with a
checkmark that this was work related. Dr. Glynn diagnosed acute lumbar muscle sprain. In a
report dated January 4, 2008, he again diagnosed acute lumbar muscle sprain and stated that
appellant’s symptoms were improving. By decision dated January 30, 2008, the Office denied
appellant’s claim on the grounds that he failed to submit any medical evidence with an accurate
history of injury.
LEGAL PRECEDENT
The Office’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.1 In order to
determine whether an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred. The second component is whether the employment
incident caused a personal injury. Causal relationship is a medical question that can generally be
resolved only by rationalized medical opinion evidence.2
ANALYSIS
Appellant filed a claim alleging that he injured his back when he bent over to lift a bag in
the performance of duty on December 18, 2007. He sought medical treatment on that date from
Dr. Glynn, a general practitioner. In a December 18, 2007 form report, Dr. Glynn reviewed the
history that appellant bent over to lift an object on that day. He advised that appellant’s claim
was work related and diagnosed acute lumbar muscle sprain. This report contains a consistent
history of injury, a diagnosis and an opinion that appellant’s condition was work related. While
this report is not sufficient to meet appellant’s burden of proof, it does raise an uncontroverted
inference of causal relation between his lifting incident on December 18, 2007 and his diagnosed
acute lumbar strain. The evidence is sufficient to require the Office to undertake further
development of appellant’s claim.3 On remand, the Office should formulate a statement of
accepted facts and a list of specific questions and request a supplemental report from Dr. Glynn
addressing the causal relationship between appellant’s lifting incident on December 18, 2007 and
the diagnosed acute lumbar muscle sprain. After this and such other development as the Office
deems necessary, the Office should issue an appropriate decision.

1

20 C.F.R. § 10.5(ee).

2

Steven S. Saleh, 55 ECAB 169, 171-72 (2003).

3

John J. Carlone, 41 ECAB 354, 358-60 (1989).

2

CONCLUSION
The Board finds that this case is not in posture for decision. Appellant submitted
contemporaneous medical evidence supporting that he developed an acute lumbar strain due to
bending over and lifting an object in the performance of duty which requires additional
development by the Office.
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for additional development
consistent with this decision of the Board.
Issued: November 26, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

